 



Exhibit 10.55
First Amendment to Lease Agreement
          THIS FIRST AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is made
effective as of January 27, 2006 (the “Effective Date”), by and between MOFFET
OFFICE PARK INVESTORS LLC, a Delaware limited liability company (“Landlord”) and
MOLECULAR DEVICES CORPORATION, a California corporation (“Tenant”).
RECITALS

  A.   Aetna Life Insurance Company, Landlord’s predecessor-in-interest, and
Tenant entered into that certain Lease Agreement, dated as of May 26, 2000 (the
“Lease”), which Lease covers certain premises containing approximately Sixty
Thousand Sixty-One (60,061) rentable square feet, located at 1311 Orleans Drive,
Sunnyvale, California (the “Premises”).

  B.   Landlord and Tenant now desire to amend the Lease to modify the Monthly
Base Rent schedule and extend the Term, subject to each of the terms,
conditions, and provisions set forth herein. Capitalized terms used but not
defined herein shall have the meanings ascribed to them in the Lease.

AGREEMENT
          NOW THEREFORE, in consideration of the agreements of the Landlord and
Tenant herein contained and other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant agree as
follows:

  1.   RECITALS          Landlord and Tenant agree the above recitals are true
and correct and are hereby incorporated herein as though set forth in full.    
2.   EXTENDED TERM          The Term of the Lease is hereby extended by a term
of approximately sixty-four months, and the Expiration Date is hereby modified
to be February 28, 2013.     3.   OPTION TO RENEW          The first sentence of
Paragraph 48 of the Lease is hereby modified to read as follows:
“The Tenant shall have one (1) option (the “Renewal Option”) to extend the Term
for a period of three (3) years beyond the Expiration date (the “Renewal Term”).
The Renewal Option is personal to Tenant and may not be exercised by any
sublessee or assignee, or by any other successor or assign of Tenant.”     4.  
BASE RENT          The Monthly Base Rent payable by Tenant to Landlord, in
accordance with Paragraph 4 of the Lease, is hereby modified to be payable in
accordance with the following schedule:

                      Monthly Base Rent   Period   Sq.Ft.   Monthly Base Rate  
Monthly Base Rent  
 
  3/1/06-2/28/07     60,061     x $2.18   =$130,932.98
 
  3/1/07-2/29/08     60,061     x $2.24   =$134,536.64
 
  3/1/08-2/28/09     60,061     x $2.31   =$138,740.91
 
  3/1/09-2/28/10     60,061     x $2.38   =$142,945.18
 
  3/1/10-2/28/11     60.061     x $2.45   =$147,149.45
 
  3/1/11-2/28/12     60,061     x $2.53   =$151,954.33
 
  3/1/12-2/28/13     60,061     x $2.60   =$156,158.60

 



--------------------------------------------------------------------------------



 



  5.   REFURBISHMENT ALLOWANCE         Tenant accepts the Premises as suitable
for Tenant’s intended use and as being in good and sanitary operating order,
condition, use or occupancy which may be made thereof and without any
improvements or alterations by Landlord. Landlord agrees to contribute an amount
not to exceed $3.00 per square ($180,183.00) (“Landlord’s Contribution”) toward
the cost of any Alterations made to the Premises to refurbish the same
(“Tenant’s Refurbishment Work”). Landlord shall pay Landlord’s Contribution to
Tenant as reimbursement for actual and reasonable costs incurred by Tenant in
performing Tenant’s Refurbishment Work within thirty (30) days following the
later to occur of (i) Landlord’s receipt of a Certificate of Occupancy for the
Premises, if such is required in connection with Tenant’s Refurbishment Work;
(ii) Landlord’s receipt of a certificate from Tenant’s licensed contractor
certifying completion of Tenant’s Refurbishment Work in accordance with the
construction plans and specifications therefore, which plans and specifications
have previously been approved by Landlord; (iii) Landlord’s receipt of
documentary evidence reasonably satisfactory to Landlord of all of Tenant’s
expenditures for work performed and materials used in completing Tenant’s
Refurbishment Work; and (iv) Landlord’s receipt of final, unconditional lien
releases in form and content satisfactory to Landlord from all persons or
entities providing labor and/or materials in connection with Tenant’s
Refurbishment Work. Notwithstanding anything herein to the contrary, if any
portion of the Landlord’s Contribution remains unused by Tenant as on March 1,
2007, then Landlord shall have no further obligation to reimburse Tenant for any
costs of Tenant’s Refurbishment Work and any such unused portion of Landlord’s
Contribution shall belong to Landlord. If the cost of Tenant’s Refurbishment
Work exceeds Landlord’s Contribution, then such excess amount shall be borne
solely by Tenant.     6.   GENERAL PROVISIONS

  (a)   Ratification and Entire Agreement. Except as expressly amended by this
Amendment, the Lease shall remain unmodified and in full force and effect. As
modified by this Amendment, the Lease is hereby ratified and confirmed in all
respects. In the event of any inconsistencies between the terms of this
Amendment and the Lease, the terms of this Amendment shall prevail. The Lease as
mended by this Amendment constitutes the entire understanding and agreement of
Landlord and Tenant with respect to the subject matter hereof, and all prior
agreements, representations, and understandings between Landlord and Tenant with
respect to the subject matter hereof, whether oral or written, are or should be
deemed to be null and void, all of the foregoing having been merged into this
Amendment. Landlord and Tenant do each hereby acknowledge that it and/or its
counsel have reviewed and revised this Amendment, and agree that no rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall be employed in the interpretation of this Amendment. This
Amendment may be amended or modified only by an instrument in writing signed by
each of the Landlord and Tenant.     (b)   Brokerage. Tenant hereby represents
and warrants to Landlord that it has not retained the services of any real
estate broker, finder or any other person whose services would for the basis for
any claim for any commission or fee in connection with this Amendment or the
transactions contemplated hereby, other than Cresa Partners. Tenant hereby
agrees to save, defend, indemnify and hold Landlord free and harmless from all
losses, liabilities, damages, and costs and expenses arising from any breach of
its warranty and representation as set forth in the preceding sentence,
including Landlord’s reasonable attorneys’ fees.     (c)   Authority; Applicable
Law; Successors Bound. Landlord and Tenant do each hereby represent and warrant
to the other that this Amendment has been duly authorized by all necessary
action on the part of such party and that such party has full power and
authority to execute, deliver and perform its obligations under this Amendment.
This Amendment shall be governed by and construed under the laws of the State of
California, without giving effect to any principles of conflicts of law that
would result in the application of the laws of any other jurisdiction. This
Amendment shall inure to the benefit of and be

 



--------------------------------------------------------------------------------



 



      binding upon Landlord and Tenant and their respective successors and
permitted assigns with respect to the Lease.     (d)   Counterparts. This
Amendment may be executed in counterparts each of which shall be deemed an
original but all of which taken together shall constitute one and the same
instrument.

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date first above written.

     
LANDLORD:
  MOFFET OFFICE PARK INVESTORS LLC,
 
  A Delaware limited liability company
 
   
 
  By: UBS Realty Investors LLC,
 
  A Massachusetts limited liability company,
Its Manager
 
   
 
  By: /s/ Thomas Enger
 
        Thomas Enger
 
        Director
 
   
TENANT:
  MOLECULAR DEVICES CORPORATION,
 
  A California Corporation
 
  By: /s/ Tim Harkness
 
        Tim Harkness

 
        Chief Financial Officer and Senior Vice President Finance and Operations
 
   
 
  By: /s/ Patricia Sharp
 
        Patricia Sharp
      Vice President Human Resources
 
   
 
  In Conformance with California Corporations Code §313,
this document is to be signed by (i) the Chairman of the
Board, the president or any vice president, and (ii)
the secretary, any assistant secretary, the chief financial
officer, or any assistant treasurer of the Tenant.

 